DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed April 26, 2022. Claims 1 and 7 have been amended. Claims 1-8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending rejection of claim 7 under 35 U.S.C. § 112(b) is withdrawn in response to Applicant’s amendment of claim 7.
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, “Applicant asserts that the amendments to the claims add ‘significantly more’ to the asserted ‘abstract idea.’ That is, Applicant has clarified that a defined set of transactions are provided on the work order, and the defined service technician, after authorization using the order ticket, performs the transactions according to the order ticket.” (Page 6 of Applicant’s response) The Examiner notes that rejections under 35 U.S.C. § 112(a) and (b) have been added, responsive to Applicant’s claim amendments. As best understood by the Examiner, the amended limitations simply introduce details that further define the identified abstract ideas, which is insufficient to overcome the rejection.
Regarding the rejection under 35 U.S.C. § 102, Applicant submits that the claim amendments overcome the rejection. Applicant states, “Thus, in addition to authentication, Applicant’s order ticket includes instructions to perform the work order.” (Page 8 of Applicant’s response) The Examiner notes that rejections under 35 U.S.C. § 112(a) and (b) have been added, responsive to Applicant’s claim amendments. The Examiner has provided additional explanation in the art rejection to address the claim amendments, as best understood by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to the concept of “transactions,” Applicant’s original disclosure describes a “transaction” as follows:
[0013] The order ticket includes or corresponds to a transaction. A transaction is a sequence of program steps that are considered a logical unit because they leave the data set in a consistent state after error-free and complete execution. Therefore, a transaction is required to be executed either completely and free of errors or not at all.
Independent claim 1 has been amended to recite “creating an order ticket…, wherein the order ticket contains transactions for performing the defined work order.” Independent claim 1 has additionally been amended to recite “performing of the defined work order by the defined service technician on the defined field device using the transactions for performing the defined work order provided on the order ticket.” 
First, the original disclosure does not clearly explain what a “transaction” is. For example, it is not clear what is meant by the “transaction” being “a sequence of program steps that are considered a logical unit because they leave the data set in a consistent state after error-free and complete execution” (as described in paragraph 13 of Applicant’s Specification). The Specification lacks clarification as to whether the “sequence of program steps that are considered a logical unit” is a computer-executable sequence of program steps or a sequence of steps that may be performed by a human. Additionally, it is not clear what is meant by “leav[ing] the data set in a consistent state after error-free and complete execution. Therefore, a transaction is required to be executed either completely and free of errors or not at all.” (Spec: ¶ 13) Paragraph 13 of the Specification appears to provide a special definition for “transaction”; however, this special definition is vague and indefinite, thereby making it difficult to assess what Applicant had possession of at the time of filing.
Second, amended claim 1 describes an order ticket as containing “transactions for performing the defined work order.” The original disclosure does not describe an order ticket as comprising multiple transactions or even explain that a transaction is necessarily “for performing the defined work order.” Paragraph 13 of Applicant’s Specification does not explain for which specific purpose the transaction, i.e., sequence of program steps, is used or who or what executes the transaction. Even if the claimed “transactions” are seen as instructions for performed the defined work order, Applicant’s original disclosure simply references “clear instructions as to which operator or which service technician with which qualification or with which specialist knowledge is authorized to perform which work order at which field device FG, if applicable, in which time period. Alternatively, the order ticket contains clear instructions as to which authentication medium AM (badge, smart card, smartphone, plant operator’s specialist tool, etc.) is to be used by a service technician ST” (Spec: ¶ 31). The instructions determine authorization related to performing a work order and do not convey anything akin to a “sequence of program steps” (i.e., a transaction) for performing the defined work order (by a human or machine). Therefore, the limitations “creating an order ticket…, wherein the order ticket contains transactions for performing the defined work order” and “performing of the defined work order by the defined service technician on the defined field device using the transactions for performing the defined work order provided on the order ticket” (claim 1) also present new matter. The dependent claims inherit the rejections of the independent claim.
Claim 7 has been amended to recite that the “listing of at least two of the identifiers mentioned below relating to the performance of the defined work order in the confirmation ticket” include various possible options, including “a transaction for performing the defined work order.” Paragraph 26 of Applicant’s Specification describes a listing of possible identifiers and “a transaction for performing the defined work order” is not listed among these options. The fact that the listing is described in terms of “at least two of the identifiers not mentioned exhaustively below” is insufficient support to amend the corresponding claim language to specify that “a transaction for performing the defined work order” may be part of the listing since this limitation was not explicitly or implicitly supported by Applicant’s original disclosure. Therefore, this limitation is deemed to present new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to the concept of “transactions,” Applicant’s original disclosure describes a “transaction” as follows:
[0013] The order ticket includes or corresponds to a transaction. A transaction is a sequence of program steps that are considered a logical unit because they leave the data set in a consistent state after error-free and complete execution. Therefore, a transaction is required to be executed either completely and free of errors or not at all.

Independent claim 1 has been amended to recite “creating an order ticket…, wherein the order ticket contains transactions for performing the defined work order.” Independent claim 1 has additionally been amended to recite “performing of the defined work order by the defined service technician on the defined field device using the transactions for performing the defined work order provided on the order ticket.” Paragraph 13 of the Specification appears to provide a special definition for “transaction”; however, this special definition is vague and indefinite, thereby making it difficult to assess the metes and bounds of the claim limitations that incorporate a transaction(s). The original disclosure does not clearly explain what a “transaction” is. For example, it is not clear what is meant by the “transaction” being “a sequence of program steps that are considered a logical unit because they leave the data set in a consistent state after error-free and complete execution” (as described in paragraph 13 of Applicant’s Specification). The Specification lacks clarification as to whether the “sequence of program steps that are considered a logical unit” is a computer-executable sequence of program steps or a sequence of steps that may be performed by a human. Additionally, it is not clear what is meant by “leav[ing] the data set in a consistent state after error-free and complete execution. Therefore, a transaction is required to be executed either completely and free of errors or not at all.” (Spec: ¶ 13) It is not clear who or what uses the transactions for performing the defined work order and what using the transactions really entails. In light of the definition of “transaction” provided in the Specification, the use of the phrase “transactions for performing the defined work order” (including “by the defined service technician”) is very confusing and renders independent claim 1, as well as the dependent claims, vague and indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a method for tamper-proof operation of field devices in automation engineering” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-8)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite creating an order ticket, wherein the order ticket contains data authorizing a defined service technician to perform a defined work order on a defined field device and transactions for performing the defined work order, transmitting the order ticket, checking the order ticket, if the check is positive, authorization is given to perform the defined work order, performing of the defined work order by the defined service technician on the defined field device using the transactions for performing the defined work order provided, automatic creation of a confirmation ticket confirming performance of the defined work order on the defined field device, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from the integration of the additional elements identified below, the claimed invention creates and assigns an order ticket and authenticates a service technician attempting to complete a work order on a field device by matching work order information provided to the field device to work order and identification information provided by the service technician. The order assignment and matching of information could be performed in the human mind and/or with the use of pen and paper. (As a matter of fact, Applicant’s Specification states, “If a field device is to be serviced or repaired, a service technician receives an appropriate work order. The work order is handed over by hand or it reaches the service technician via a suitable system, for example an asset management system or an ERP system. However, the system may well still be a card index box as well.” (Spec: ¶ 4)) The claims also organize human activity since business relationships and personal behavior are managed, such as assigning work orders to service technicians and controlling the access of service technicians to a field device that is the subject of the work order by authenticating information. Dependent claims 3 and 5-7 further define details of the aforementioned abstract ideas. 
2A – Prong 2: Integrated into a Practical Application?
No – The claims include an order management system and a defined field device. Dependent claim 2 further recites an authentication medium. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 16-22).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, data is stored in claim 2. 
“Logging-in of the defined service technician” (recited in claims 1 and 4) and using “cryptographic protection” (recited in claim 8) are examples of a generic link to technology and generally apply the abstract ideas related to confirmation identity of a service technician and controlling service technician access at a high level of generality. 
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…



The following art rejection reflects the Examiner’s best understanding of the claimed invention in light of the rejections under 35 U.S.C. § 112.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spath et al. (US 2020/0065777).
[Claim 1]	Spath discloses a method for tamper-proof operation of a field device in automation engineering (¶ 21), comprising the following method steps:
creating an order ticket via or using an order management system, wherein the order ticket contains data authorizing a defined service technician to perform a defined work order on a defined field device (¶¶ 21, 50-51) and transactions for performing the defined work order (¶¶ 45-51 – The transactions associated with a work order can include pieces of information used to authenticate a service technician to perform a particular maintenance or repair operation on equipment),
transmitting the order ticket to the defined field device (¶¶ 21, 50-51),
logging-in of the defined service technician to the defined field device using the order ticket (¶¶ 21; ¶¶ 45-51 – The transactions associated with a work order can include pieces of information used to authenticate a service technician to perform a particular maintenance or repair operation on equipment),
checking the order ticket using the field device (¶¶ 21, 50-51),
if the check is positive, authorization is given to perform the defined work order (¶¶ 21, 50-51),
performing of the defined work order by the defined service technician on the defined field device (¶¶ 15-16, 45-50), using the transactions for performing the defined work order provided on the order ticket (¶¶ 45-51 – The transactions associated with a work order can include pieces of information used to authenticate a service technician to perform a particular maintenance or repair operation on equipment),
automatic creation of a confirmation ticket confirming performance of the defined work order or its performance on the defined field device (¶¶ 15-16, 45-50 – As seen in ¶ 48, a blockchain record indicates various aspects of the work order, including the nature of the bid and completion of the work order).
[Claim 2]	Spath discloses the following method step:
storage of the following order-related data identifying the work order in the order ticket: unique identifier of the service technician or of an authentication medium to be used by the service technician, unique identifier of the field device to be operated, specification of the work order to be performed (¶¶ 21, 50-51 – Spath discloses various types of information stored for service technician and work order authentication purposes and this information is specific to the service technician, the service technician’s devices and the work order to be performed. It is further noted that, even if Spath were not seen as expressly teaching all of the specific data recited in claim 2, such differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B)).
[Claim 3]	Spath discloses one of the following method steps:
transmitting the order ticket to the defined field device using one of the alternatives given below:
manual transmission of the order ticket to the defined field device,
transmission of the order ticket to the defined field device by means of the authentication medium or a storage medium (¶¶ 21, 50-51), or
transmission of the order ticket to the defined field device via a wireless or wired network (¶¶ 21, 40-42, 50-51).
[Claim 4]	Spath discloses the following method step:
logging-in of the service technician to the defined field device by transmitting the order ticket to the defined field device, wherein the access authorization for performing the defined order on the defined field device is contained in the order ticket (¶¶ 21, 50-51).
[Claim 5]	Spath discloses the following method step:
expiry of the order ticket after the defined work order has been performed once on the defined field device (¶ 48 – A single job is bid on and a bid is accepted; ¶¶ 14, 21, 50-51 – A service technician is authorized to perform a particular job for which a bid was won, thereby implying that a work order corresponds to a job to be performed once on the defined field device; ¶ 51 – Access is provided to a service technician (for the job to be performed once) for a limited period of time deemed necessary to perform the required maintenance or repairs).
[Claim 6]	Spath discloses the following method step:
generating a confirmation ticket relating to the performance of the defined order on the defined field device and transmitting a corresponding confirmation ticket to an order management system (¶¶ 15-16, 45-50).
[Claim 7]	Spath discloses the following method step:
listing of at least two of the identifiers mentioned below relating to the performance of the defined work order in the confirmation ticket:
reference to the order data of the order ticket or copy of the order data of the order ticket (¶ 48), 
unique identifier of the service technician who executed the work order (¶ 48),
documentation of the performed work or documentation of the settings configured on the defined field device (¶ 48), 
a transaction for performing the defined work order (¶¶ 45-51 – The transactions associated with a work order can include pieces of information used to authenticate a service technician to perform a particular maintenance or repair operation on equipment), and
time duration for handling the work order.
[Claim 8]	Spath discloses the following method step:
cryptographic protection of the order ticket or of the confirmation ticket (¶¶ 50-51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683